IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 37180

STATE OF IDAHO,                                  )     2010 Unpublished Opinion No. 594
                                                 )
       Plaintiff-Respondent,                     )     Filed: August 13, 2010
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
MARK HOWARD PENDLETON,                           )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Seventh Judicial District, State of Idaho,
       Bonneville County. Hon. Gregory S. Anderson, District Judge.

       Judgment of conviction and unified sentence of six years, with a minimum period
       of confinement of two years, for delivery of a controlled substance, affirmed.

       Molly J. Huskey, State Appellate Public Defender; Sara B. Thomas, Chief,
       Appellate Public Unit, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
       Attorney General, Boise, for respondent.
                  ______________________________________________

                        Before GUTIERREZ, Judge; GRATTON, Judge;
                                  and MELANSON, Judge

PER CURIAM
       Mark Howard Pendleton pled guilty to delivery of a controlled substance. I.C. § 37-
2732(a)(1)(A). In exchange for his guilty plea, additional charges were dismissed. The district
court sentenced Pendleton to a unified term of six years, with a minimum period of confinement
of two years. Pendleton appeals.
       Sentencing is a matter for the trial court's discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing


                                                1
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Pendleton’s judgment of conviction and sentence are affirmed.




                                                   2